      Case 1:19-cv-00279-AW-GRJ Document 3 Filed 11/14/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTIRCT OF FLORIDA

DEBORAH LAUFER, Individually,

            Plaintiff,

v.                                                        Civil Action No:
                                                          1:19-cv-279-AW-GRJ
ASHTON, LLP.,

           Defendant.

________________________________/

                         SUMMONS IN A CIVIL ACTION

To:   ASHTON, LLP.,
      C/O A.R. Boccanfuso, Registered Agent
      1263 LaPaz
      Pensacola, FL 32506

A lawsuit has been filed against you. Within 21 days after service of this

summons on you (not counting the day you received it) or 60 days if you are the

United States or a United States agency, or an officer or employee of the United

States described in Fed. R. Civ. P. 12 (a)(2) or (3) - you must serve on the

plaintiff an answer to the attached complaint or a motion under Rule 12 of the

Federal Rules of Civil Procedure. The answer or motion must be served on the

plaintiff or plaintiff's attorney, whose name and address are:

PHILIP MICHAEL CULLEN, III, ESQ.
621 S. FEDERAL HIGHWAY, STE 4
FT. LAUDERDALE, FL 33301
TELEPHONE: (954) 462-0600
                                         14
      Case 1:19-cv-00279-AW-GRJ Document 3 Filed 11/14/19 Page 2 of 2




If you fail to respond, judgment by default will be entered against you for the

relief demanded in the complaint. You also must file your answer or motion with

the court.


                                                  JESSICA J. LYUBLANOVITS
                                                 CLERK OF COURT

Date: 11/14/2019                                  s/A. Tinaya-Miller, Deputy Clerk
                                                 __________________________

                                                 Signature of Clerk or Deputy




                                         15
